Title: From John Quincy Adams to William Smith Shaw, 9 March 1804
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir
Washington 9. March 1804

I have received and thank you for your favour of 25. Feby: In consequence I suppose of the great fall of snow, which you mention, we have had here eight days of cold as severe as at almost any period of the Winter.
The House of Representatives have agreed to adjourn on the 19th: instt: with which it is probable the Senate will concur.—
My children have both bad colds—We are apprehensive they have the whooping cough, but are not certain.
I have this morning given an order upon you for seventy-five dollars, in favour of Lieutt: R. Greenleaf or bearer—I hope you will have money enough of mine in your hands to pay it—If not, apply to Mr. Whitcomb, whose rent will become due, by the time, or within a very few days of it, when the note will be presented to you—I enclose you an order on him for the payment.
Yours faithfully,
John Q. Adams.